Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 1 of 12




          EXHIBIT A
        Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 2 of 12



The Honorable Judge Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square, New York, NY 10007

Dear Judge Broderick,

        Thank you for giving me the opportunity to write to you. My hands are trembling. Shaking. I am
scared, sad, ashamed, and angry at myself. The pain of remorse and regret is excruciating, and makes it
hard to think straight, hard to function. I have been carrying this unbearable weight on my shoulders for
almost four and a half years. It’s so heavy. I want to bare my soul to you – from down deep. Genuine.
Real. Brutally honest. I hope and pray to the Almighty, that I can portray a completely different picture
of the man that got convicted in your courtroom.


       -            , 2019 was my daughter M
                                              ■   ’s 14th birthday. It was supposed to be a day of
happiness and celebration. Cake and music. Gifts and wishes. Hugs and kisses. Instead, it was the day
the jury reached a verdict: “Guilty, Guilty, Not guilty.” Forty-four years of my life flashed before my eyes.
Shook me to the core. What should have been a day of celebration, was instead the coronation of my
poor judgment, sloppy business practices and a complete failure on my part as a CEO. It was my duty to
ensure that the business operated the right way, that customers weren’t lied to and overcharged, and
that the ethical lines were absolutely clear, with no grey zones. Period.

         I was aware that there were repeated policy and systems breakdowns and took way too long to
fix these issues with purpose, conviction and force. Every day that went by, both with my actions and
inaction, I laid down the bricks of a path that led directly into Your Honor’s courtroom. I made some
terrible mistakes in judgment. And I own them. The truth hurts, but the truth forces you to become
better. And the only way to improve is to internalize and understand the truth in the most real and
meaningful way.

          So how did I get here? What in the world happened? I ask myself these questions dozens of
times a day. I spend 2-3 hours every single day at my Synagogue praying for mercy and forgiveness. I lay
awake at night thinking about my failures and how I could have done things differently. Screaming
silently. Being introspective and self-reflective is an “all day-every day” activity for me. Your Honor, you
will read hundreds of letters about my sincere character, selfless nature, belief in humanity, kindness
and gentle soul. Yet, there are many layers to me, some that I don’t share with many. Only my wife, my
therapist and my Rabbi know about some of the issues that go deep to my core. But I’d like to share my
true self with you, as you prepare to determine my fate. This is in no way trying to excuse any of my
lapses or mistakes. I am way past that. There are no excuses. Only consequences. Yet, I am hoping I can
give you a wider lens into who I really am and portray to you that I am not a person steeped in greed,
lust for money, power or honor. Rather, deeply engrained aspects of my personality, poor choices, and
bad judgment calls led to my epic failures as CEO of Commerce Payment Systems.

          My childhood growing up in Los Angeles, CA was filled with beautiful, sunny skies and a culture
of chill. Waking up every morning to a warm 75 degrees is pure bliss and I always enjoyed the sun, the
beach, playing ball with my friends and jumping into the pool. Yet, my indoor life was quite different.
Lonely, quiet and filled with anxiety. I will explain. As a young boy I was extremely perceptive. I noticed
everything…every detail. I was emotionally intuitive at a very young age and I quickly realized that there
was always unusual tension in our home.

                                                      1
        Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 3 of 12



         My father would have these wild outbursts at my mother, myself and two sisters. Sometimes it
would result in a chase around the table, my mind racing with fear while begging for mercy. Sometimes I
succeeded, many times I did not. I often heard his vicious temper from behind closed doors. I would
hear things being thrown against the wall and profanity laced tirades. I would get very scared. I didn’t
recognize this person. I would quietly retreat to my room, close the door and turn on the radio and
listen to Chick Hearn broadcast the Lakers game. That was my oasis. Growing up in the 80’s and
dreaming of playing at the Forum alongside Magic Johnson wasn’t just a typical childhood fantasy. It was
an escape. It was my happy place. Away from the, tension, stress, and my father’s frequent, wild and
angry outbursts. I quickly realized that “retreating” was my best way to avoid being caught in any
crossfire. I was programmed at a young age to avoid conflict at all costs. Watching my father literally
foam at the mouth in rage is a sight I can never erase from my mind. This memory is permanent. And
this kind of meltdown happened pretty often. I was terrified, constantly walking on eggshells. I later



-
learned that my father suffered from                                and had
             . He was a ticking time bomb and you just didn’t know when the other shoe would drop.

         My mother who grew in Montreal, Canada to parents that survived the horrors of the Nazi
Death Camps, was ill equipped to handle him and the destruction he created. She loved us as best she
could, but is naturally a very self-centered person. I do not blame her. She did not have a warm and
loving childhood, as her parents (my grandparents) were out morning-to-night working to survive,
rebuild their lives, and put food on the table. My mother was left to take care of herself, and developed
into a self-absorbed person. Although we knew she loved us dearly, her needs always came first.

         I naturally became programmed as a peacemaker and connector, not only to avoid conflict but
to heal these deep wounds inside me. Any time I was able to bring kindness and light to the world, I felt
a visceral feeling of healing and serenity. This energy and spirit started to take shape in my teen years
while I was attending high school across the country in Baltimore, MD. My father sent me away from
home at age 14 and although I was extremely homesick at first, I quickly realized it was the best thing
for me. I was able to thrive and grow in a tension free environment far away from the stress, and the
emotional and physical abuse. I was able to focus on my well-being, my studies and my basketball game.
Deep down, I was on a mission to create a whole new life for myself. On a mission to forge my own path.
I was determined NOT to be my father. I wanted to be patient, calm and have warm eyes. Eyes that saw
the good in everyone. Eyes that lifted people up when they were down. Eyes that brought kindness and
giving to the world.

          I was approximately 18 years old when I received a phone call from my older sister Mindy that
something at home was very wrong. Mindy was married and living in NY, but heard from my mother
that our father left her. He just picked up his stuff one day and walked out. Nobody knew where he
went, it was impossible to reach him. I knew this was the beginning of the end of their marriage and
braced myself for some rocky times ahead. My father regressed again and fell into a deep depression.
He had a complete breakdown. In and out of hospitals. My mother was left to pick up the pieces, and I
will never forget travelling home from Baltimore to LA to help her pack boxes and move out of our
comfortable home and into a small apartment. My mother was forced to sell our house quickly, as she
found out that my father had mortgaged every cent of equity in the home into one of his failed business
ventures. I never saw my mother cry like that in my entire life. She’s not a very strong person and this
literally broke her. There were no sunny skies that weekend. It was all darkness. This had a profound
impact on me. The tables had turned. It was now my job to be the “father” of our family and provide

                                                    2
        Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 4 of 12



love and nurturing to my mother and sisters. That weekend I became an adult and continue this same
role today. And I love doing it. It fills me with great meaning. It heals them and me.

         Several years later, after many years of struggle, hardship and uncertainty I got the luckiest
break of my life. It was a gift from G-d. I was rescued from the constant turmoil and trauma of my
childhood. I was at a friend’s engagement party in Brooklyn, NY and saw the most beautiful, tall and
striking woman. Her name was Shira. Now Shira Mendlowitz. She is my soulmate. My balance. It was
truly love at first sight and we’ve been best friends for 22 and a half years. Shira is unique in many ways.
Her incredible giving nature is rare. She always puts herself last. She is not into material things or
herself. She’s about love, family and our children. Nothing else matters. We’ve experienced many happy
times together and unfortunately some sad and gut-wrenching times as well. Our journey of life.

        After marrying on September 3rd, 1997, we moved to Israel for several months and then back to
Baltimore so I could continue my education at Johns Hopkins University. Unfortunately, in the summer
of 1998 we experienced the loss of our first child. She was stillborn at 38 weeks. Our baby’s heart
stopped. It was the night before Shira’s sister’s wedding. We were in total shock and disbelief. Numb is
the more accurate word. The doctors were at a loss for words. There was no explanation. No way to get
closure. Yet, we both picked ourselves up off the floor to attend this wedding. We felt we had to be
there for Shira’s sister. We didn’t want to ruin her sister’s special day and made sure that this wedding
was going to be as beautiful and festive as planned. Later that night when we got home, Shira collapsed.

together and thank G-d had our first child Chaya in
                                                    •                                   -
The physical and emotional pain was too much to bear. We slowly put the pieces of our lives back
                                                            1999. Our son Avi followed in
only son, among our seven children, as I will touch upon later.
                                                                                                  2001. Our


         Shira and I moved back to Long Island, New York in September, 2001. We wanted to be closer to
her family and I was ready to start my career. We had two children, mounting bills, and I was at a
crossroads in deciding my career path. It was at this time that my father reached out to me and told me
that he had restarted his entrepreneurial life as the owner of a small credit card processing company in
California. He offered to fly me out to L.A., train me, and bring him into his company. Shira was very
skeptical. She knew the damage my father caused me and how turbulent our relationship was. I felt that
my father was extending his hand to me after years of absence and I wanted to believe this would be
the start of a new beginning for us. Unfortunately, Shira was right and I was wrong. She always has had
better judgment than me. Specifically in people. I have blind spots which prevent me from seeing things
I should see, and Shira is able to see warning signs. I am very idealistic and Shira is grounded. This
creates beautiful harmony between us, we have a great balance. Yet, outside of our home, my
deficiencies haunt me.

         After about two years working for my father and selling credit card processing services here in
Long Island, I built up a client base of approximately 100 customers. Pretty small, but I earned a
respectable living and thought that I would help build my father’s company into a large business. I would
receive a check from my father’s company once a month for commissions and residual income off my
client base, but one month something was off. My paycheck didn’t arrive and every time I called my
father he would either tell me that the check was in the mail or that he needed to call me back. About
30 days passed and he was running out of excuses. I called him again and said, “Please tell me what’s
going on?” I was worried. I had bills to pay and a family that relied on me. His reply was “You need to go
find another job.” My father went on to tell me that he really didn’t owe me any commissions since he

                                                     3
        Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 5 of 12



was doing me the favor of letting me work at his company. Some other choice words followed and he
slammed down the phone. I remember the pain of that day vividly. I felt humiliated and violated. Again.
I worked so hard for so long to build up a small business for myself, was owed over $15,000, and now I
was left with nothing. More importantly, I had buried all my ill feelings towards my father hoping that
our relationship would improve and that I could trust him again. I wanted so badly to believe he was a
changed man. He wasn’t. That day I remember making a promise to myself that this was the final straw
after years of abuse. This was the last time he would hurt me. I would never depend on my father again
for anything. Emotional, financial, nothing. I needed a clean break and decided I was going to build my
own credit card processing company without him. I didn’t need him. I would figure it out somehow and
this led me to opening Commerce Payment Systems in 2004.

        My motivation to build CPS was single minded, fierce and drove me with intensity every day. I
wanted to prove to my father that I didn’t need him to succeed. It was a very unhealthy drive, but that
was the fire that fueled me. I wanted to build a company that was upfront, honest and ethical, and to
treat merchants with respect and transparency. I started in a small office in Westchester, and later
moved closer to home in Cedarhurst. I struggled for almost 2 years trying to find the right business
model, spending thousands of hours and traveling hundreds of miles going door to door trying to sign up
customers. Times were tough. Building up a portfolio of customers a second time proved a lot harder
than the first, but that all changed in late 2005. My knowledge in both online marketing and credit card
processing intersected at the perfect time and I found that thousands of merchants went to Google and
other search engines (there were several back then) to search for credit card processing providers. I
tested some ads and found the phone ringing off the hook. I borrowed money from family and friends,
hired my first employee and CPS was officially born.

         CPS, as far as I know, was the first company to offer free credit card machines and no-contract
processing services. A savings of almost $250 without any cancellation fees unlike the industry standard
which was (and still is) to charge anywhere from $300 to $3,000. We were an agent office of several
larger processing banks and quickly became a top producer for them. Our model was working. We
focused on “inbound telesales” and went from signing up 15-20 customers a month to 150-200 a month
in under 2 years. Leads would come in from Google to our website, get passed off to sales reps to get
closed, and we would send these signed merchant agreements to the processing bank to underwrite,
approve, set up billing and provide support. CPS earned a 50% residual revenue share off every account
signed and just focused on sales. Everything else was outsourced. Essentially, we were selling someone
else’s brand. They owned the customer relationship and we got a 50% revenue share in return for
sourcing the deal.

         I had 6 sales reps that I trained personally. It was rather basic. I would spend a day or two giving
classes in a conference room on how the industry worked, what types of solutions were available and
how to price them. How to fill out an application and get the necessary supporting documentation. The
final day of training was having our new hires go to Google, find 5-10 providers selling credit card
processing solutions just like us, and call them up. I wanted our reps to hear the competition pitch and
see which ones they thought were professional, well informed and engaging. We would mimic the same
approach of the best ones. The pitch was simple and straightforward and without any script. We would
lead with standard rates for credit cards, along with transaction fees, monthly service fee and some
different credit card terminal options (hardware or software) that fit the business. It was followed up
with a merchant application emailed to the prospect that went through in further detail all the potential

                                                      4
        Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 6 of 12



fees including batch fees, monthly minimums and surcharges for the merchant to sign and send back.
Exactly like our competition, but with a better offer. I wanted our sales staff to be natural, friendly and
knowledgeable. Listen and solve without applying pressure. I did not want CPS to be a boiler room. I
wanted a family atmosphere that provided a great service to our customers and provide a good living to
our employees as well.

         By 2009, we had signed up close to 3,000 customers and had a pristine reputation. We had an
A+ rating at the Better Business Bureau and very satisfied customers. We sold honestly and ethically.
CPS was a small success story and I felt very gratified at our progress. Furthermore, I felt a deep sense of
satisfaction that I persevered and overcame many challenges to get to that place. I did it without my
father. Exactly how I promised myself. And that felt really gratifying for me.

        In early 2009 I was introduced to EVO Payments by a business associate of mine. He told me
that EVO invested millions of dollars into his business and was looking for more opportunities to invest
in successful sales offices. EVO’s model was to maintain control of the company in exchange for dollars
invested, while providing opportunities for sales offices to grow faster, expand their business and bring
more operational functions in house. I was intrigued and looking for a partnership instead of an “agent”
model where I didn’t own my customer relationships and just shared in the revenue. I met with Kevin
Lambrix and Jeff Rosenblatt of EVO (COO and President). They vetted me, studied my numbers and were
attracted to the business model we employed. In just a few months we agreed to become equity
partners. EVO would provide capital, maintain majority interest in CPS, control the money, and provide
the back-end systems and software for CPS to use. CPS would also lean on EVO for compliance,
underwriting, legal and risk functions.

         For the first 9 months EVO helped us provide customer and operational support until we were
able to staff up and do this on our own. Further, every merchant application was submitted to EVO’s
underwriting team for approval. I leaned on EVO heavily for training and assistance on all facets of the
business. Most of the back-end nuances of the business were brand new to me and EVO was eager to
help and guide me. Very involved. They had a lot of money on the line and they naturally wanted to
monitor and protect their investment. We discussed marketing strategy, sales, pricing, billing and risk
management. Everything. I would drive down to their offices about every 6-8 weeks and we spoke on
the phone daily.

        It was around this time that I made my first major mistake. I removed the 3 pages of fine print,
terms and conditions from the merchant application. I did this primarily to make the sales process less
complicated – with less paper and less fine print. There were also terms in the 3 pages of fine print that
did not apply to our merchants – like a $300 termination fee which CPS did not charge – and in general
the Terms and Conditions contained information about the relationship between EVO, the card
associations, and the acquiring bank. I also knew that other card processors buried the terms and
conditions behind a link, or as part of an extremely long “program guide.” I didn’t think this was
important to merchants, and thought it would confuse the sales process, so I didn’t think it was
necessary to include it. I did not realize the severity of this issue or harm this would cause, partially
because EVO saw tens of thousands of our applications without Terms and Conditions, and never raised
an issue. But this was a grave mistake on my part. Instead of coming up with all of these justifications
and being concerned about the sales process, I should have just sent the Terms and Conditions.



                                                     5
        Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 7 of 12



         My second fatal mistake was my soft management style that led to a complete breakdown of
the values, morals and ideals that I built CPS on. I own this failure of culture. My nature is someone that
is very trusting and idealistic. I see the good in everyone and have unlimited patience and empathy. In
most areas in life this is a positive virtue and character trait, yet in business I’ve learned that you need
the appropriate balance. You cannot have misplaced empathy or be irrationally optimistic that an
employee will turn it around. Plain and simple. And this is my tripwire. The ethos and ethical policy I
thought I had instilled into our culture eroded as CPS grew. More sales reps meant more commission
dollars on the line. And it ultimately led to sales reps, far too often, misleading customers to make a
sale. Not every rep, but some of the more important ones, including some of the sales managers. I’m
sure that trickled down to the sales floor. I knew we had problems at the time. I didn’t realize how bad it
was, and I didn’t do enough to stop it.

         I also was not focused enough on the materials that the sales staff was using to pitch the
service. As I mentioned, when the team was small and I trained them, there was no script. We had a
script that I worked on, for the outbound, off-site call center that CPS used starting in late 2012 Rick
Hart created a script for his in-house sales staff, and I didn’t pay close enough attention to that. I think
that Rick knew that I wasn’t comfortable with phrases like “guaranteed for life” – I removed that from
marketing materials he circulated multiple times – but I was not clear and specific enough with him
about what the script could and could not include. I should have focused more on this rather than giving
him so much autonomy.

         By 2012, CPS was signing up almost 400 customers a month and I couldn’t manage our fast
growing business by myself. I needed to set up a hierarchy system that put managers in place for specific
tasks and roles, like sales, operations, and customer support. I expected my sales managers to train and
monitor the sales staff and make sure the honor and trust system we had in place was obeyed. I had
departments review applications for any unauthorized double accounts (signing up a merchant for extra
accounts they didn’t need to pad commissions), fees waived without proper approval, and a claw back
system that was designed to de-incentivize bad behavior by taking back commission dollars from reps if
their merchant cancelled within 3 months of signing up. I locked down our merchant applications to
ensure that nobody could alter rates and fees prior and post merchant signature. I later designed
written warning procedures and terminated managers and employees (Rick Hart, Guy Samuel and
others) with the help of EVO to curtail this activity. But I did not monitor the sales staff with enough
focus, or with the necessary force and attention. I had dozens of meetings with managers and sales reps,
and although we seemed to be doing a much better job by the end of 2014, as our complaints and
cancellations went way down, it was too late, and the damage had been done. Your Honor, I take full
responsibility for this breakdown. Although I never sanctioned this behavior, it pains me to my core
thinking that merchants were lied to and misled by my managers and sales reps. I am deeply remorseful
that I didn’t do more – and didn’t do enough – to stop it.

         My third fatal mistake was a complete failure to ensure that merchants were onboarded and
billed accurately to reflect their signed agreement. I own this. My lack of emphasis on quality control
and overall lack of execution caused merchants to be overcharged. I want to try and explain how this
happened.

        CPS had two separate software systems that had to work in harmony – one for sales (generating
applications) and one for onboarding (billing customers). To try and automate the process, we used

                                                     6
        Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 8 of 12



boarding “templates” which allow the onboarding team to use a standard set of rates and fees rather
than having to input each one. Those templates, in turn, were supposed to match up with the
applications that were generated by the sales software. For example, if we made a change to a
particular rate or fee in the onboard system, we would also need to change that in the application, or
else the merchant would be signed up with one rate, but onboarded at another. My biggest mistake
was my failure to constantly make sure that the application software and the onboarding software were
consistent with one another.

         Most of our billing mismatches happened over two periods of times (not throughout) and
primarily with two fee types - dues and assessments and network access fees. During in-person
meetings with EVO in the fall of 2010, an EVO executive (Ken Rubin) suggested that CPS could mark up
these fees, as some other EVO subsidiaries apparently were. After further discussion with Kevin Lambrix
and others with EVO, we decided to move forward with a dues and assessments increase. In early 2011,
from .095 to .95. We revised the applications and the boarding templates accordingly (though not as
quickly as we should have). But in approximately December of 2012, we implemented new sales
software (IRIS), and during that transition, there was a major mistake, and the standard application
contained our original rate of .095 rather than .95, whereas the onboarding template remained at .95.
This meant that merchants that received these applications were overcharged until EVO noticed the
error in July 2013 and I quickly fixed it.

         CPS had a similar issue with our network access fees. The original cost was .0195 cents, we
raised it to .195 cents, but the applications were not properly updated to reflect this increase. I fixed
this as well in mid-August 2014, when I realized that I needed to focus my attention on cleaning up the
applications and boarding process to make sure that every fee matched up perfectly. I am very confident
that, absent unauthorized changes from sales reps, customers were boarded and billed appropriately
after that time. I can’t say that the applications were otherwise perfectly up to date all of the time, but I
know – because I have seen analysis from EVO, that dues and assessments and networks access fees
were by far the fees with the most variance, and outliers. However, I take full responsibility for these
billing mismatches, because I failed to focus on quality control and the details. My lack of focus and
attention and my deliberate nature led to many merchants being overcharged.

        Another potential cause for variance was sales rep misconduct. I caught sales reps and a
manager at various times tampering with the sales pricing templates and merchant applications and
either deleting fees or lowering them to get the sale. This was 100% against company policy. I tried
several solutions to stop this but found myself in a constant cat and mouse game with the sales reps.

        First, I went to my IT company and tried to design a “lock down” feature on the applications that
made it impossible for sales reps to edit and tamper with the application. Some reps still figured out a
way around this. Second, I had meetings with the offenders and warned them. Third, I had meetings
with managers about the pricing templates and the importance of sticking to them. Fourth, I had emails
go out to the company (both from me and my managers) to stick to the templates and so on. I knew I
had some issues here and was very frustrated at the lack of compliance. I naively thought this wasn’t
systemic and I didn’t micro-manage this as much as I needed to. I relied on my managers to instill the
code of conduct that was expected. I failed at managing and controlling this. The result of this conduct
was mismatch, because the onboarding team used the templates, but the applications had been
modified. Sales reps knew that other than a few specific fee types, they could not modify, lower, or

                                                     7
        Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 9 of 12



entirely remove fees to try and make a sale unless they had specific written approval. But I was not able
to monitor and execute this policy and root out the reps who broke it. It was very frustrating to
-------------------------------------------------------
constantly chase our managers and sales reps to comply and I did a poor job of reigning in this behavior.

         I do truly believe that by August/September 2014, things had improved. I took specific steps to
overhaul the system and get things under control, but it was too little, too late. I also think that CPS had
a fair policy regarding refunds – I approved thousands of dollars’ worth of refunds, and left the specific
decisions about what situations merited a refund, and how much to refund, to my managers. But if
someone was wrongly charged I wanted them to be refunded. I discussed this with EVO in the context
of the billing discrepancy with dues and assessments and network access fees. They told me it was too
complicated to figure out how much each merchant was owed and to just fix it going forward, unless
merchants called to complain in which case they advised us to refund. Although EVO called the shots, I
should have insisted and pushed them on that, because it was the right thing to do.

         There was also a lot of evidence and testimony at trial about annual fees, like PCI and IRS fees,
and statement messages for those fees and others. Our applications did not disclose those fees, but EVO
gave me assurance that as long as they were statement messaged in advance, it was ok to charge
merchants. EVO knew we charged those fees, and notified merchants via statement message. My
managers like David Devers knew that statement messages needed to go out for those fees (or for any
rate or fee change). I believe that happened properly most of the time, but I also know there were
times where we failed to execute. I should have done more to make sure that the statement messaging
process was executed more consistently.

        Your Honor, CPS had a variety of issues. That is plain to see. I am not running from it, denying it
and certainly not shifting blame on any of these issues. I own all of it. I was the CEO and there are no
excuses. And there weren’t one or two issues, there were several.

         But there is one thing I need to say, and it comes from the deepest place in my soul. I did not set
out to harm or cheat any of my customers. I am not a greedy person nor do I covet honor, power and
respect. It’s not part of my DNA. To the contrary, I care deeply about people. These issues evolved as the
business grew and I did a terrible job at managing people, processes and policy. On the sales side, I did
not handpick employees to further a scheme and I did not set out with a plan to have my sales staff lie
to customers. Everyone on the sales floor knew our honor and trust system. Everyone. From admin, to
sales to managers. It was clear. Always say the truth. Yet, our telesales model along with a reward for
every closed deal slowly withered away at the culture I tried to create. Poor hires, bad judgment and my
trusting nature further exacerbated the issue. And when I was made aware of issues, whether it was
reps tampering with applications, pricing and templates, or dishonest pitches being used, my soft,
patient, non-confrontational management style, just showed my staff that they could get away with
misbehavior. Further, there were times I just “threw my hands up” in frustration at the lack of
compliance by the sales staff instead of working even harder to solve the problem. What a mistake! The
role model I was trying to portray as a kind family man, always giving second chances, ended up causing
the opposite effect! And unfortunately, my customers bore the brunt of my failures, weaknesses and
bad decisions.

         On the operations side, I needed quality control and compliance down to the last detail, and my
lack of attention to this cascaded into this avalanche of issues. It just always seemed that I was reacting
to another problem. Not being proactive as I should have. As CPS tried different ways to monetize the

                                                     8
       Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 10 of 12



business, it was my job to ensure that it all synced up properly. That our systems were perfectly aligned
and no mismatches, missing statement messages or overcharges took place. But I fell far short.
Templates that should have been updated were not. Boarding and sales not always being on the same
page. And my inability to get this consistently locked down and mistake proof, set an awful example.
And I take full responsibility for these failures.

        Your Honor, being the CEO of CPS was just one piece of my life. There were many personal
challenges during those years happening in parallel. I was stretched very thin and being pulled in many
directions. I am not trying to martyr myself or use this as an excuse, but the truth is that this is part of
why things went off the rails at CPS – I was unfocused and distracted.

          Aside from being a dedicated husband and father of 7 children, I was involved in many charity
organizations and community projects during my time at CPS. I have earned a reputation as someone
who is willing to help anyone in need and my door was always open. I have dedicated my life to bringing
kindness and giving to the world. No matter how many times I would empty my cup of energy lifting
spirits, finding people jobs, raising funds to put food on someone’s table, or singing to the sick lying in
hospital beds, this cup would refill again. The next wave would hit my desk. Unfortunately, it is the cycle
of life, and I have a hard time saying “no” to those in need. There are so many people who just need a
shoulder to lean on. Someone who will listen, empathize, validate and care enough to get their hands
dirty and try to solve a problem.

         Although I thoroughly enjoy community work, it became extremely tough for me to balance my
work and community life. Specifically, my daughters’ school Bnos Bais Yaakov went through a financial
crisis and I dove in head first trying to solve many complicated issues related to it. Over 1,000 girls and
300 jobs were at stake and I worked day and night to the detriment of my family, my health and my
business life trying to keep the school’s doors open. Thanks to my efforts and those of others, the school
remained opened and is now thriving, but during this process I lost my focus and energy on CPS, which is
not excusable and which I regret.

         I also experienced a different type of stress and loss during my time at CPS. Unfortunately, in the
fall of 2012, Shira and I suffered our second loss of a child. Another stillborn, only this time it was a baby
boy. His heart stopped at 39 weeks. Words on paper cannot accurately describe the haze of numbness
and sadness my wife and I experienced during this trauma, and for many months after. We were
shocked that this happened to us a second time, and now had a large family that needed help
reconciling, grieving, and finding the strength to move forward. Shira and I had 6 children at the time.
Five girls and one boy and we all were so excited to finally give our only son the biggest present he
always so badly wanted. A baby brother. Unfortunately, it wasn’t meant to be. The disappointment and
sadness of this loss engulfed Shira. She shut down from all the trauma and went into a state of
depression. I did not know how to handle it. It was so hard to see her suffer like that. It was hard not
finding the right words to say to make her feel better. It was hard to tell the kids your Mom is just tired,
everything will be OK, when I wasn’t sure it would be. I spent weeks and months focusing on restoring
her health and emotional well-being, while simultaneously holding the entire family together. My kids
leaned on me for love, affection and strength like never before and I had to be there for them. Shira and

our baby A
           - -
I struggled for a long time grieving and I wasn’t the same during this time. Thankfully, just one year later,
                  was born on


                                                           -                               -
                                         2013, several weeks before my son Avi’s Bar Mitzvah. A double
dose of happiness we so badly needed. We named her A

                                                      9
                                                                 which in Hebrew means “              ”. This
       Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 11 of 12



was our beloved child that brought us out of the darkness and sadness. We felt whole again. But there
is no doubt that during this time, I was not able to pay the type of attention that was needed to CPS, and
again, I deeply regret it.

         July 28th 2015, the day federal agents raided CPS’s offices, is a day that my life changed forever.
All my mistakes and failures came back to haunt me and punched me in the gut. Very quickly, my entire
life had unraveled. When you are stripped of everything you have, emotionally and financially, you hit
rock bottom. And all you’re left with is yourself and your thoughts. The internal. All the layers are peeled
back and that’s when you start getting to clarity and truth.

         Everyone on this Earth is only given one gift of life. To love, spread goodness, live with integrity
and strive to maximize our potential. I am a genuine person that has always tried to live up to those
values, but when it came to CPS, I fell short. And I am paying a dear price for it. Everything I had worked
for and built for 14 years was gone in an instant. All those long days spent alone in the car selling door to
door. All those long hours figuring out how to build a successful business model for CPS. All the phone
calls, conference calls, meetings, emails, and employee training. All the blood, sweat and tears. Stress
and anxiety. Long nights and weekends at the office. Taking a dream and working every day to make it a
reality. Against a long set of odds. Against fierce competition. All gone! I have nothing but shame,
remorse, and a guilty verdict to show for it.

         There is a Jewish concept that I am studying daily called Teshuva. It means repentance. And the
beginning of repentance is admitting your mistakes. I have done that. And will continue to do that. I
have spent hundreds of hours looking deeply into myself and my character flaws, self-reflecting, and
repenting. And I vow to Your Honor, to never, ever let something like this happen again. I promise you
that I will learn from this terrible tragedy. I will take meaning out of this downfall. This shame and pain
is the ultimate motivator. It’s the conduit to getting better - if you commit yourself to learning from your
mistakes. And I am all in. I will be relentless in my pursuit to become better and work on correcting my
flaws, failures and the mistakes I’ve made. To set a better example for my family, friends, my community
and the business world. I want to be that teacher. I will be that teacher.

         Your Honor, we are a country and a nation of both laws and mercy. The law has spoken, and
now I stand humbled and broken before you begging for your mercy. Pleading for your compassion. I
fully recognize that following my conviction, I am going to be punished, but please let me serve my
sentence at home instead of languishing away in prison. I am begging you from the bottom of my heart.
Should Your Honor give me the chance to serve my sentence at home I will make it my mission to turn
my mistakes into a powerful and redemptive force. I will focus all my energy on giving back to the world,
making it my life’s mission to educate and teach the younger generation from the mistakes I’ve made.
There are many. I vow that I will take what I’ve learned the hard way and bring meaning to others
through it. For the rest of my life.

        I am humbly asking you to consider my entire life, and from your elevated vantage point which
grants you a wide lens, to see the totality of me as a person. My dysfunctional, abusive childhood that
led to my deep desire to avoid conflict and my soft nature. My dedication to being a better father and
husband than what I was exposed to. My attempts to fix and self-correct the mistakes and misconduct
at CPS. And my deep commitment to community service and love of humanity. The thousands of people
and families that have benefited from my giving heart and listening ear. My complete dedication to


                                                     10
       Case 1:17-cr-00248-VSB Document 215-1 Filed 10/21/19 Page 12 of 12



extending my hand of kindness to anyone in need, having warm eyes, giving unconditionally, having
empathy for the underdog, and always giving second chances. Please give me a second chance.

        And most importantly, please pause and consider my complete and pure love for my wife and
for my seven children. The bond we have is so deep and they need me desperately. My family has gone
through so many tragedies and we’ve survived so much trauma. We’re one unit. Through it all, I’ve
worked so hard to keep that unit protected, secure and emotionally intact. And now, because of my
inadequacies and because of my failures, that unit has shattered. My children are more broken now
then they have ever been. They are suffering terribly, I can see it in their eyes. They are worried sick,
paralyzed with fear. Scared that they won’t have their loving father to tuck them in at night with a
bedtime story, drive them to school when they have a rough morning, study with them for difficult
exams, dance with them at bat mitzvah parties, walk them down the aisle at their weddings, listen
patiently when they need a calming presence, hug them tight and kiss them on the forehead promising
them that “everything will be ok.”

        My wife and kids desperately need to see a ray of sunlight through the darkness which has
engulfed them these last 4 and a half years. I need to begin to put the shattered pieces of my family
back together, and I know that if I would have to leave them and go to prison I will have lost my chance
to ever repair the brokenness I have caused for them. The pieces will be scattered too far with no hope
to ever be whole again. My wife and children will suffer permanent damage, and I will never forgive
myself for causing this pain to my family. That is the worst punishment that anyone could suffer, and I
have inflicted it upon myself. Please give me the opportunity to begin to repair.

        Your Honor, I am begging you, pleading with you, from one human being to another. Please take
my beloved wife and innocent, sweet children into account when you determine the fate of my life.
Please answer their heartfelt prayers that they tearfully recite each night. My children have been
through so much in their young lives, they’ve experienced so much pain, they’ve overcome such
adversity, and yet they still believe in mercy and compassion. Despite all of my mistakes, the
ramifications of which I will live with forever, I truly believe that I am worthy of your mercy.



                                        With great respect, humility and a broken heart,

                                        Michael Mendlowitz




                                                   11
